DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendments to claims 1 and 15 filed on 12/28/2021 are acknowledged by the examiner. 
Claims 2-3 and 17 remain cancelled. 
Claims 1 and 4-16 are currently pending. 
Claims 1 and 4-16 are currently under examination. 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Upon further consideration, the office action has been updated in light of the amendments to independent claims 1 and 15. Ricci still stands as the primary reference, and Gardner v. TEC Syst., Inc. has been cited as a legal precedent as a source of supporting rationale.
Claim Objections
Claims 4-14 and 16 are objected to because of the following informalities:  
Regarding claims 4-14, “A compression stocking as claimed in claim…” in line 1 should be “The compression stocking as claimed in claim…”
Regarding claim 16,  “A method as claimed in claim 15” in line 1 should be “The method as claimed in claim 15.” 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-5, 10, and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 4 and 5 recite the limitation "the marking" in lines 1-2 of each claim.  There is insufficient antecedent basis for this limitation in the claim. Applicant previously claimed “a visible external marking,” in claim 1, however, it has been deleted from the claim, thus there is lack of antecedent basis.
The term “substantially” in claim 10 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. As no explicit definition is given, the Examiner has defined “the first and second overlap portions contribute substantially equal pressures” as the first and second overlap portions contribute equal pressures.
The term “preferentially” in claim 14 is a relative term which renders the claim indefinite. The term “preferentially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. As no explicit definition is given, the Examiner has defined “to stretch preferentially during dorsiflexion” as to stretch during dorsiflexion. 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 12 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 12 states that the second overlap portion is deeper, in a direction extending along the human leg in use, than the first overlap portion, and claim 1 states a first overlap portion having a first depth extending along the human leg in use, and a second overlap portion having a second depth extending along the human leg in use, and the second depth being greater than the first depth, which is the same as claim 12. Thus, claim 12 does not further limit the subject matter in claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 10, and 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ricci et al. (US 2002/0172781 A1) (referred to as “Ricci”) in view of Gilman (US 5,005,567).
Regarding claims 1, 12, and 13, Ricci discloses a compression stocking configured to be worn on a human leg having a malleolus and a lower leg (see Abstract), the compression stocking comprising a first part (11, 13) comprising:
a foot portion configured to be worn on a foot of the human leg (see Figs. 1-2 and paragraph [0018], and see modified Fig. 1; first part 11, 13 covers the foot of a wearer with a human leg, thus first part 11, 13 includes a foot portion, labeled as FP);
an ankle portion configured to extend above the malleolus in use (see Figs. 1-2 and [0018], and see modified Fig. 1; first part 11, 13 covers the foot and lower part of the shin of a wearer, thus this includes covering the ankle portion, labeled as AP, of a wearer which extends above the malleolus in use); and 
a first overlap portion (13) configured to be above the ankle portion (see Figs. 1-2 and [0018]-[0019], [0025], and modified Fig. 1; overlapping end 13 is part of first part 11, and overlapping end 13 is above the ankle portion AP, as overlapping end 13 is suitable for covering the lower part of a shin of a wearer), the first overlap portion (13) having a first depth extending along the human leg in use and being formed to exert over said first depth in use a pressure which is reduced compared to a pressure exerted by the ankle portion (see modified Fig. 1 and modified Fig. 1 (2) and [0019]-[0020]; overlapping end 13 inherently has a depth, which is shown in Modified Fig. 1 (2) of Ricci as it is the entire length of overlapping end 13, and overlapping end 13 exerts a compression about half of that of the first part 11, which includes ankle portion AP, thus overlapping end 13 is formed to exert in use a pressure which is reduced compared to a pressure exerted by the ankle portion AP), and a second part (12, 14) which is tubular (see Figs. 1-2 and [0018]; a second part 12, 14 is tubular in shape) and comprises:  
a second overlap portion (14) (see Figs. 1-2 and [0018]-[0019], and [0025]; overlapping end 14 is a part of second part 12, which covers the shin up to close to the knee of a wearer); and 
a leg portion (12) configured to extend in use up the human leg from the second overlap portion (14) to surround at least part of the lower leg (see Figs. 1-2 and [0018]-[0019], and [0025]; second part 12 is a leg portion as it extends up from the overlapping end 14 and covers the shin/lower leg of a human and extends in use up close to the knee of a wearer), the second overlap portion (14) having a second depth extending along the human leg in use and being formed to exert in use a pressure which is reduced compared to a pressured exerted by the leg portion (12) so that in use the second overlap portion (14) is able to be placed around the first overlap portion (13) (see Figs. 1-2, [0019]-[0020], [0023], and [0025]; overlapping end 14 inherently has a second depth as it is the entire length of overlapping end 14, as seen in Modified Fig. 1 (2) that extends along the human leg in use, and exerts a reduced pressure compared to leg portion 12, see [0019]-[0020], overlapping end 14 is able to be placed around overlapping end 13, as overlapping ends 13, 14 can be folded and repositioned on top of each other since overlapping ends 13, 14 have a lower degree of compression), the compression stocking providing a graduated pressure profile (definition of graduated: arranged in a series or according to a scale, https://www.lexico.com/en/definition/graduated, thus see [0019]-[0020] and Fig. 1; overlapping ends 13, 14 both exert lower compression/pressure compared to that of parts 11, 12, thus the compression stocking provides a graduated pressure profile, as the different pressure profiles of overlapping ends 13, 14 and parts 11, 12 are arranged in a series), 
enabling the compression stocking to be put on by putting the first part on first, and then drawing the second part (12, 14) over the first part (11, 13) and pulling it up the human leg (16) to bring the second overlap portion (14) into position around the first overlap portion (13), so that passage of the second part (12, 14) over the foot and ankle is facilitated by the first part (11, 13) (see Figs. 1-2 and [0020], [0024]-[0025]; the overlapping ends 13, 14 have a lower degree of compression compared to part 11, 12, which eases the application of the stocking and overlapping ends 13, 14 are intended to be folded on top of each other, thus the outer surface of overlapping end 13 and an inner surface of second part 12 are capable of coming together and being folded on top of one another to provide a low coefficient of friction between them, as the overlapping ends 13, 14 have a lower degree of compression and are intended to be folded on top of each other (see [0019]-[0020] of Ricci), and thus is capable of enabling the compression stocking to be put on by putting the first part on first and then drawing the second part over the first part and pulling it up the human leg to bring overlapping end 14 around overlapping end 13, and producing the same expected result, as whatever the degree of compression is, one can still obtain an eased positioning of the stocking and first part 11, 13 and second part 12, 14 are positioned on leg 16 to reform the integrity of the stocking). 
Ricci does not disclose wherein an outer surface of the first part and an inner surface of the second part are formed in a manner which provides a low coefficient of friction between them, the second depth being greater than the first depth (as per claim 1), the second overlap portion is deeper, in a direction extending along the human leg in use, than the first overlap portion (as per claim 12), and the second overlap portion is between 0.5 centimeters and 1.5 centimeters deeper than the first overlap portion (as per claim 13). 
However, Gilman teaches an analogous two-part compression stocking (not shown) (see Abstract and Col. 2 lines 57-64) wherein an outer surface of the first part and an inner surface of the second part are formed in a manner which provides a low coefficient of friction between them (see Col. 2 lines 57-64, Col. 4 lines 6-16; the ‘slippery stocking’ (which is the first part) is knit loosely so that the outer surface of the ‘slippery stocking’ (first part) and the inner surface of the (outer) stocking (the stocking that goes over the first part, or also called the second part) have a relatively low coefficient of friction; also see claim 1 of Gilman) providing to facilitate putting on the second part over or on top of the first part (see claim 1 of Gilman). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the material of the first part and the material of the second part in the device of Ricci so that the outer surface of the first part and the inner surface of the second part are formed in a manner which provides a low coefficient of friction between them as taught by Gilman to have provided an improved compression stocking device that facilitates putting on the second part over or on top of the first part (see claim 1 of Gilman, and Col. 4 lines 6-16) so that anyone is able to put on the stocking without too much effort. 
Ricci in view of Gilman discloses the invention as discussed above. 
Ricci in view of Gilman does not disclose the second depth being greater than the first depth (as per claim 1), the second overlap portion is deeper, in a direction extending along the human leg in use, than the first overlap portion (as per claim 12), and the second overlap portion is between 0.5 centimeters and 1.5 centimeters deeper than the first overlap portion (as per claim 13).
Although Ricci does not explicitly disclose in which the second depth being greater than the first depth (as per claim 1), the second overlap portion is deeper, in a direction extending along the human leg in use, than the first overlap portion (as per claim 12), and the second overlap portion is between 0.5 centimeters and 1.5 centimeters deeper than the first overlap portion (as per claim 13), in Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device, thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the length of the second overlap portion (14 of Ricci) to be between 0.5 centimeters and 1.5 centimeters deeper than the length of the first overlap portion (13 of Ricci), so that the second depth and second overlap portion is greater/deeper as there is nothing in the record which establishes that the claimed dimensions present a novel or unexpected result as depending on where a user places the second overlap portion and first overlap portion on a leg, the depth is variable and the second overlap portion is capable of having a greater depth.

    PNG
    media_image1.png
    732
    499
    media_image1.png
    Greyscale

Modified Fig. 1 of Ricci et al. 
Regarding claim 10, Ricci in view of Gilman  discloses the invention as discussed in claim 1. Ricci in view of Gilman  further discloses in which, in use, the first (13) and second overlap portions (14) contribute substantially equal pressures (see [0019]-[0020] of Ricci; overlapping ends 13, 14 of Ricci have a degree of compression which is about half of that of parts 11, 12, thus they are substantially equal in pressure). 
Claim 4-6 and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ricci in view of Gilman further in view of Reid, Jr. (US 6,613,007 B1).
Regarding claim 4, Ricci in view of Gilman discloses the invention as discussed in claim 1. 
Ricci in view of Gilman does not disclose in which the marking is disposed below the first overlap portion and has a certain vertical extent, the marking changing in a progressive manner over this vertical extent so that as the second part is drawn up the human leg an exposed part of the marking gives a basis for judging how much further the second part needs to be drawn to reach its required position. 
However, Reid, Jr. teaches an analogous compression stocking (See Figs. 3-4) with an analogous first part (40) and an analogous second part (50), the marking (44A) is disposed below the first overlap portion (see Figs. 3-4; overlayer 50 is folded down and in position over underlayer 40, thus the first overlap portion is calf area 15 after overlayer 50 is folded down, and underlayer 40 which is the first part is provided with alignment marking 44A which is a marking that is disposed below the first overlap portion) providing accurate alignment of discrete locations of compressive pressure (see Col. 12 lines 4-8), as misalignment can lead to a less effective stocking system (see Col. 8 lines 38-43). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the bottom edge BE of overlapping ends 13, 14 of Ricci in view of Gilman to incorporate a visible external markings (44A, 44B) as taught by Reid, Jr. to have provided an improved two-part device that provides accurate alignment of discrete locations of compressive pressure (see Col. 12 lines 4-8), as misalignment can lead to a less effective stocking system (see Col. 8 lines 38-43).
Ricci in view of Gilman further in view of Reid, Jr. discloses the invention as discussed above. Ricci in view of Gilman further in view of Reid, Jr. further discloses in which the marking (44A of Reid, Jr.) is disposed below the first overlap portion (13 of Ricci) and has a certain vertical extent (see modified Fig. 1 of Ricci; as previously modified, alignment marking 44A of Reid, Jr. is disposed at the bottom edge BE of overlapping end 13 of Ricci, thus it is below overlapping end 13 of Ricci, and the overlapping ends 13, 14 of Ricci has a certain vertical extent, which is the length of the overlapping ends 13, 14 of Ricci), the marking (44A of Reid, Jr.) changing in a progressive manner over this vertical extent so that as the second part (12, 14 of Ricci) is drawn up the human leg an exposed part of the marking (44A of Reid, Jr.) gives a basis for judging how much further the second part (12, 14 of Ricci) needs to be drawn to reach its required position (as previously modified above, alignment marking 44A of Reid, Jr. progressively changes over the vertical extent of overlapping end 14 of Ricci as overlapping end 14 of Ricci is drawn up the leg and drawn over alignment marking 44A, and an exposed part of the alignment marking 44A of Reid, Jr. gives a basis for judging how much further the second part 12, 14 of Ricci needs to be drawn up to reach its required position of attachment, as if alignment marking 44A of Reid, Jr. is not met with alignment marking 44B of Reid, Jr., then a user would judge that the second part 12, 14 of Ricci needs to be drawn up further to reach its required position). 
Regarding claim 5, Ricci in view of Gilman further in view of Reid, Jr. discloses the invention as discussed in claim 4. Ricci in view of Gilman further in view of Reid, Jr. further discloses in which the marking (44A, 44B of Reid, Jr.) comprises a pair of lines or edges which converge upwardly, and which meet at a level which is to be reached by a lower edge of the second part (12, 14 of Ricci) (see Figs. 3-4 of Reid, Jr. and modified Fig. 1 of Ricci; as previously modified above, as alignment markings 44A of Reid, Jr. has a complementary alignment marking 44B of Reid, Jr. attached at the bottom edge BE of overlapping end 14, alignment marking 44B of Reid, Jr. is a pair of lines or edges, which are complementary to alignment marking 44A of Reid, Jr. that meet or converge and extend upwardly, and alignment marking 44A of Reid, Jr. and alignment marking 44B of Reid, Jr. meet at the level which is to be reached by the bottom edge BE of overlapping end 14 or second part 12, 14). 
Regarding claim 6, Ricci in view of Gilman discloses the invention as discussed in claim 1. 
Ricci in view of Gilman does not disclose in which the first part is of closed toe form. 
However, Reid, Jr. teaches an analogous first part (40) in which the first part (40) is of closed toe form (see Figs. 3-4 and Col. 7 lines 7-17 and Col. 12 lines 57-61; toe 11 is closed toe form as the yarns in toe 11 will conform to the shape of the toes and is made of durable material to reduce the chance of cutting by toe nails) providing mild or little compressive pressure in the toe area (see Col. 7 lines 7-17). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the first part 11, 14 of Ricci in view of Gilman to be closed toe form as taught by Reid, Jr. to have provided an improved compression stocking that provides mild or little compressive pressure in the toe area (see Col. 7 lines 7-17) and to fully covers the foot of the user to provide protection to the toes of a user. 
Claims 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ricci et al. in view of Gilman further in view of Isaacson (US 4,479,495).
Regarding claim 7, Ricci in view of Gilman discloses the invention as discussed claim 1. 
Ricci in view of Gilman does not disclose in which the first overlap portion has a lower edge which is above the malleolus in use. 
However, Isaacson teaches an analogous lower edge which is above the malleolus in use (see modified Fig. 2 and Col. 2 lines 61-68 et. seq. Col. 3 lines 7 and Col. 5 lines 36-40; strap 10 has a lower edge labeled as LE, which is located approximately 3 inches directly above the medial malleolus of the ankle, as it is known as the Spleen Six) providing stimulation to specific points on the human body in order to treat disorders by the application of pressure, as it helps to relieve muscular tension (see Col. 1 lines 6-9 and Col. 1 lines 44-48). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the lower edge of overlapping end 13 (labeled BE in modified Fig. 1 of Ricci) of Ricci in view of Gilman to be located approximately 3 inches above from the medial malleolus as taught by Isaacson to have provided an improved device that provides  stimulation to specific points on the human body in order to treat disorders by the application of pressure, as it helps to relieve muscular tension (see Col. 1 lines 6-9 and Col. 1 lines 44-48).
Regarding claim 8, Ricci in view of Gilman discloses the invention as discussed in claim 1. 
Ricci in view of Gilman does not disclose in which the human leg has a medial malleolus and a lower edge of the first overlap portion is between 5 and 10 centimeters above a summit of the medial malleolus in use. 
However, Isaacson teaches a human leg with a medial malleolus and an analogous lower edge which is between 5 and 10 centimeters above a summit of the medial malleolus in use (see modified Fig. 2 and Col. 2 lines 61-68 et. seq. Col. 3 lines 7 and Col. 5 lines 36-40; strap 10 has a lower edge labeled as LE, which is located approximately 3 inches directly above the medial malleolus of the ankle, which is about 7.62 centimeters, as 1 inch = 2.54 centimeters, which is between 5 and 10 centimeters) providing stimulation to specific points on the human body in order to treat disorders by the application of pressure, as it helps to relieve muscular tension (see Col. 1 lines 6-9 and Col. 1 lines 44-48).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the lower edge of overlapping end 13 (labeled BE in modified Fig. 1 of Ricci) of Ricci in view of Gilman  to be located approximately 3 inches above from a summit of the medial malleolus as taught by Isaacson to have provided an improved device that provides stimulation to specific points on the human body in order to treat disorders by the application of pressure, as it helps to relieve muscular tension (see Col. 1 lines 6-9 and Col. 1 lines 44-48).
Regarding claim 8, Ricci in view of Gilman further in view of Isaacson further discloses a lower edge of the first overlap portion (13 of Ricci) is between 5 and 10 centimeters above a summit of the medial malleolus in use (as modified previously above, the lower edge of overlapping end 13 labeled as BE of Ricci is located approximately 3 inches above a summit of the medial malleolus, which is about 7.62 centimeters, as 1 inch = 2.54 centimeters). 
Regarding claim 9, Ricci in view of Gilman discloses the invention as discussed in claim 1.
Ricci in view of Gilman does not disclose in which the human leg has a medial malleolus and a lower edge of the first overlap portion is between 6 and 8 centimeters above a summit of the medial malleolus in use. 
However, Isaacson teaches a human leg with a medial malleolus and an analogous lower edge which is between 6 and 8 centimeters above a summit of the medial malleolus in use (see modified Fig. 2 and Col. 2 lines 61-68 et. seq. Col. 3 lines 7 and Col. 5 lines 36-40; strap 10 has a lower edge labeled as LE, which is located approximately 3 inches directly above the medial malleolus of the ankle, which is about 7.62 centimeters, as 1 inch = 2.54 centimeters, which is between 6 and 8 centimeters) providing stimulation to specific points on the human body in order to treat disorders by the application of pressure, as it helps to relieve muscular tension (see Col. 1 lines 6-9 and Col. 1 lines 44-48).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the lower edge of overlapping end 13 (labeled BE in modified Fig. 1 of Ricci) of Ricci in view of Gilman  to be located approximately 3 inches above from a summit of the medial malleolus as taught by Isaacson to have provided an improved device that provides stimulation to specific points on the human body in order to treat disorders by the application of pressure, as it helps to relieve muscular tension (see Col. 1 lines 6-9 and Col. 1 lines 44-48).
Regarding claim 9, Ricci in view of Gilman  further in view of Isaacson further discloses a lower edge of the first overlap portion (13 of Ricci) is between 6 and 8 centimeters above the summit of the medial malleolus in use (as modified previously above, the lower edge of overlapping end 13 labeled as BE of Ricci is located approximately 3 inches above a summit of the medial malleolus, which is about 7.62 centimeters, as 1 inch = 2.54 centimeters). 

    PNG
    media_image2.png
    300
    210
    media_image2.png
    Greyscale

Modified Fig. 2 of Isaacson. 
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ricci et al. in view of Gilman further in view of Cortinovis (US 6,012,177).
Regarding claim 11, Ricci in view of Gilman discloses the invention as discussed in claim 1. 
Ricci in view of Gilman does not disclose in which, in use, the first and second overlap portions contribute different pressures. 
However, Cortinovis teaches an analogous compression sock (see Figs. 5-8) in which the lower leg portions (12, 12’) contribute different pressures (see Figs. 5-8 and Col. 2 lines 34-67 et seq. Col. 3 lines 1-3; the elasticity of leg 12’, foot 15, sole 16, and neck of the foot 14 is a tighter knit with greater pressure, while the knit at leg 12 and toe area 17 is of lesser pressure and suitable more for ventilation) providing an elastic structure that is varied from part to part in order to increase pressure on the limb and act as a pump to stimulate the blood circulation (see Col. 2 lines 60-65). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the pressure exertion of overlapping ends 13, 14 of Ricci in view of Gilman  with overlapping end 13 to have a pressure as taught by the knit of leg 12 of Cortinovis and overlapping end 14 to have a pressure as taught by the tighter knit of leg 12’ to have provided an elastic structure that varied from part to part in order to increase the pressure on the limb and to act as a pump to stimulate the blood circulation. 
Regarding claim 11, Ricci in view of Gilman further in view of Cortinovis further discloses in which, in use, the first (13 of Ricci) and second overlap portions (14 of Ricci) contribute different pressures (as previously modified (see discussion above), overlapping end 13 of Ricci contributes different pressure compared to the overlapping end 14 of Ricci). 
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ricci et al. in view of Gilman further in view of Della Corte et al. (US 5,617,745).
Regarding claim 14, Ricci in view of Gilman discloses the invention as discussed claim 1. 
Ricci in view of Gilman  does not disclose in which the human leg has an Achilles heel and an area of the foot portion in which is in a vicinity of the Achilles heel in use is formed to have a lower elastic stiffness than material surrounding it, and so to stretch preferentially during dorsiflexion. 
However, Della Corte teaches an analogous human leg with an Achilles heel and an analogous foot portion (10) in which an area (16) of the foot portion (10) in which is in a vicinity of the Achilles heel in use is formed to have a lower elastic stiffness than material surrounding it, and so to stretch preferentially during dorsiflexion (see Fig. 1; small heel section 16 is an area in a vicinity of the Achilles heel, which is part of the foot portion 10, and is made up of absorbent, knitted fabric (cotton, wool, or synthetic blends) to add absorbency and comfort to the user, allowing the foot to breath, and is capable of stretching preferentially during dorsiflexion, and this fabric has a lower elastic stiffness than the material surrounding it, as stabilization section 14 is made up of a much tighter elastic knit and thus restricts movement of the wearer’s foot; see Col. 3 lines 8-25) providing absorbency and comfort to the user, as well as breathability to a user’s foot (see Col. 3 lines 8-15). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the heel portion of Ricci in view of Gilman to be made of a material with a lower elastic stiffness than the material surrounding it as taught by Della Corte to have provided an improved device that provides absorbency, comfort, and breathability to a user’s foot (see Col. 3 lines 8-15), as well as to allow for better movement of the foot overall, like for dorsiflexion movement. 
Claims 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ricci in view of Reid, Jr. further in view of Gilman.
Regarding claim 15, Ricci discloses a method of putting a compression stocking onto a human leg having a malleolus and a lower leg (see Abstract and Figs. 1-2), the method comprising forming the compression stocking in at least two parts (see Figs. 1-2; first part 11, 13 and second part 12, 14), a first part (11, 13) of the compression stocking comprising 
a foot portion configured to be worn on a foot of the human leg (see modified Fig. 1 and Fig. 2 and [0018]; first part 11, 13 covers the foot of a wearer, thus the foot portion is labeled FP);
an ankle portion configured to extend above the malleolus in use (see modified Fig. 1 and Fig. 2, and [0018]; first part 11, 13 covers the foot and lower part of the shin of a wearer, thus this includes covering the ankle portion, labeled as AP, of a wearer which extends above a malleolus of a user); and 
a first overlap portion (13) above the ankle portion (see modified Fig. 1 and Fig. 2, and [0018]-[0019] and [0025]; overlapping end 13 is part of first part 11, and overlapping end 13 is above the ankle portion AP, as overlapping end 13 covers the lower part of a shin of a wearer), the first overlap portion (13) having a first depth extending along the human leg in use and being formed to exert over said first depth in use a pressure which is reduced compared to a pressure exerted by the ankle portion (see modified Fig. 1 and [0019]-[0020]; overlapping end 13 has a first depth, as seen in Modified Fig. 1 (2) of Ricci, and the overlapping end 13 exerts a compression about half of that of the first part 11, which includes ankle portion AP, thus overlapping end 13 is formed to exert over said first depth in use a pressure which is reduced compared to a pressure exerted by the ankle portion AP); and 
a second part (12, 14) of the compression stocking being tubular (see Figs. 1-2 and [0018]; second part 12, 14 is tubular in shape) and comprising 
a second overlap portion (14) (see Figs. 1-2 and [0018]-[0019], and [0025]; overlapping end 14 is a part of second part 12, which covers the shin up to close to the knee of a wearer) and 
a leg portion (12) which extends in use up the human leg from the second overlap portion (14) to surround at least part of the lower leg (see Figs. 1-2 and [0018]-[0019], and [0025]; second part 12 inherently is a leg portion as it extends up from the overlapping end 14 and covers the shin/lower leg and extends in use up to close to the knee of a wearer), the second overlap portion (14) having a second depth extending along the human leg in use and being formed to exert in use a pressure which is reduced compared to a pressure exerted by the leg portion (12) (see [0019]-[0020] and Modified Fig. 1 (2) of Ricci; overlapping end 14 has a second depth, as seen in Modified Fig. 1 (2) of Ricci, extending along the human leg in use, and exerts a reduced pressure compared to a pressure exerted by second part 12, as overlapping end 14 exerts a pressure that is about half of the pressure exerted by second part 12). 
Ricci does not disclose a visible external marking, putting the first part on first, and then drawing the second part over the first part and pulling it up the human leg to bring the second overlap portion into position around the first overlap portion, so that passage of the second part over the foot and ankle is facilitated by the first part, the second depth being greater than the first depth. 
However, Reid, Jr. teaches an analogous compression stocking (see Figs. 3-4) with an analogous first part (40) and an analogous second part (50), and a visible external marking (44A, 44B) (see Figs. 3-4 and Col. 11 lines 64-67 et seq. Col. 12 lines 1-3; alignment marking 44A of underlayer 40 and alignment marking 44B of overlayer 50 are visible external markings that are located such that when overlayer 50 is correctly pulled and folded far enough up the human leg, alignment markings 44A, 44B are aligned together and are shown or revealed) providing accurate alignment of discrete locations of compressive pressure (see Col. 12 lines 4-8), as misalignment can lead to a less effective stocking system (see Col. 8 lines 38-43).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the bottom edge BE of overlapping end 13 of Ricci and the bottom edge BE of overlapping portion 14 of Ricci to incorporate alignment markings 44A, 44B, respectively, as taught by Reid, Jr. to have provided an improved two-part device that provides accurate alignment of discrete locations of compressive pressure (see Col. 12 lines 4-8), as misalignment can lead to a less effective stocking system (see Col. 8 lines 38-43).
Ricci in view of Reid, Jr. discloses the method as discussed above. 
Ricci in view of Reid, Jr. does not disclose putting the first part on first, and then drawing the second part over the first part and pulling it up the human leg to bring the second overlap portion into position around the first overlap portion, so that passage of the second part over the foot and ankle is facilitated by the first part, the second depth being greater than the first depth. 
However, Gilman teaches an analogous first part and an analogous second part (see Col. 2 lines 60-64 and Col. 4 lines 6-16; slippery stocking is the first part, and the outer stocking is the second part), and the method comprising putting the first part on first (slippery stocking), and then drawing the second part (outer stocking) over the first part and pulling it up the human leg to bring the second overlap portion into position around the first overlap portion, so that passage of the second part (outer stocking) over the foot and ankle is facilitated by the first part (slippery stocking) (see Col. 2 lines 60-64, Col. 4 lines 6-16, and claim 1 sections 2 and 3; the ‘slippery stocking’ is the first part which is placed on the leg of a user, and then the ‘outer stocking’ is the second part which is placed over the slippery stocking or the first part, and pulling it up the human leg to bring the two stockings together so that they overlap each other) providing a more practical way to apply compressive pressure in combination with a dressing for treatment of leg ulcers/wounds (see Col. 4 lines 1-16 and Col. 2 lines 27-43). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the steps to the method as disclosed by Ricci in view of Reid, Jr. as Ricci in view of Reid, Jr. is silent on donning the compression stocking with putting the first part on first, and then drawing the second part over the first part and pulling it up the human leg to bring the second overlap portion into position around the first overlap portion, so that passage of the second part over the foot and ankle is facilitated by the first part as taught by Gilman to have provided an improved method for putting on a compression stocking that provides a more practical way to apply compressive pressure in combination with a dressing for treatment of leg ulcers (see Col. 4 lines 1-16 and Col. 2 lines 27-43). 
Ricci in view of Reid, Jr. further in view of Gilman discloses the method as discussed above. 
Ricci in view of Reid, Jr. further in view of Gilman does not disclose the second depth being greater than the first depth. 
Although Ricci in view of Reid, Jr. further in view of Gilman does not explicitly disclose in which the second depth being greater than the first depth, in Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device, thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the length of the second overlap portion so that the second depth (14 of Ricci) is greater than the first depth (13 of Ricci) as there is nothing in the record which establishes that the claimed dimensions present a novel or unexpected result as depending on where a user places the second overlap portion and first overlap portion on a leg, the depth is variable and the second overlap portion is capable of having a greater depth.
Regarding claim 16, Ricci in view of Reid, Jr. further in view of Gilman discloses the method as discussed in claim 15. 
Ricci in view of Reid, Jr. further in view of Gilman does not disclose forming the first and second parts in such a manner that friction between them as the second part is drawn over the first part is low enough to enable application of the second part with light manual force. 
However, Gilman further teaches an analogous two-part compression stocking (not shown) (see Abstract and Col. 2 lines 57-64) comprising forming the first and second parts in such a manner that friction between them as the second part is drawn over the first part is low enough to enable application of the second part with light manual force (see Col. 2 lines 57-64, Col. 4 lines 6-16; the ‘slippery stocking’ (which is the first part) is knit loosely so that the outer surface of the ‘slippery stocking’ (first part) and the inner surface of the (outer) stocking (the stocking that goes over the first part, or also called the second part) have a relatively low coefficient of friction, see Claim 1 of Gilman, thus the first (slippery stocking) and second parts (over stocking) are formed in such a manner that friction between them is low to enable application of the second part (over stocking) with light manual force), providing to facilitate putting on the second part over the first part (see claim 1 of Gilman, Col. 4 lines 6-16). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the material of the first part and the material of the second part in the device of Ricci so that the steps to the method would include the first part and second part forming in such a manner that friction between them as the second part is drawn over the first part is low enough to enable application of the second part with light manual force as taught by Gilman to have provided an improved method for donning a compression stocking that facilitates putting on the second part over the first part (see claim 1 of Gilman, and Col. 4 lines 6-16) so that anyone is able to put on the stocking without too much effort.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBIN HAN whose telephone number is (408)918-7579. The examiner can normally be reached Monday - Thursday, 7-5 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on (571)270-3076. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBIN HAN/Examiner, Art Unit 3786                                                                                                                                                                                                        

/ERIN DEERY/Primary Examiner, Art Unit 3754